claw                                                                     11/09/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                        Case Number: DA 21-0411


                                        DA 21-0411


STATE OF MONTANA,
                                                                          FILED
                                                                            NOV 0 9 2022
             Plaintiff and Appellee,                                               ref...1;-   • JOG,
                                                                            eight-year sentence for convictions for which two years is the available maximum; they
stipulate that the District Court's imposed sentence is a sentence totaling eight years from the
revocation of eight separate felony counts that each have a two-year maximum available
sentence. Third, the parties agree that the Judgment and Sentence erroneously omits some of
Warren's credit for time served, which they calculate as a total of 44 days. Finally, the
parties assert that theDistrict Court gave Warren too much credit for street time as she was
entitled to only 1,347 days.
       The parties therefore ask this Court to remand this matter to the District Court for
entry of an amended judgment and to dismiss the remainder of this appeal with prejudice.
       Based on the parties' stipulation and rnotion to dismiss and the record on appeal, and
good cause appearing,
       IT IS HEREBY ORDERED that this case is REMANDED to the Nineteenth Judicial
District Court, Lincoln County, with instructions for the District Court to amend its
Judgment and Sentence as follows:
       1. Defendant's suspended sentence dated June 6, 2017, is revoked. The
       Defendant is committed to the Department of Corrections for a total period of
       8 years.

       2. Defendant shall receive credit for 77 days' time served by reason of prior
       incarceration as of the date of this Judgment.

       3. Having considered § 46-18-203(7)(b), MCA, the Court gives the Defendant
       1,347 days street credit toward her sentence for elapsed time while Defendant
       was under her initial probationary sentence.

       IT IS FURTHER ORDERED that the remainder ofthis appeal is DISMISSED WITH
PREJUDICE.
       IT IS FURTHER ORDERED that REMITTITUR shall issue IMMEDIATELY UPON
REMAND.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
presiding judge Honorable Matthew Cuffe. The Clerk of District Court for the Nineteenth

                                               2
Judicial District is directed to provide a copy of the amended judgment to the Department of
Corrections Recordkkpartment.
      Dated this      day of November, 2022.




                                             3